           Case 2:18-cv-00928-MJP Document 87 Filed 11/07/18 Page 1 of 3



                                                     The Honorable Marsha J. Pechman
1

2

3

4

5

6

7
                            UNITED STATES DISTRICT COURT
8                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
9

10
     YOLANY PADILLA, et al.,                   Case No. 2:18-cv-00928-MJP
11

12                  Plaintiffs-Petitioners,
          v.                                   NOTICE OF WITHDRAWAL OF
13                                             COUNSEL
     U.S. IMMIGRATION AND CUSTOMS
14
     ENFORCEMENT (“ICE”), et al.,
15

16

17
                    Defendants-Respondents.
18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF WITHDRAWAL OF COUNSEL             NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No 2:18-cv-928-MJP                                     615 Second Ave., Ste. 400
                                                                        Seattle, WA 98104
                                                                 Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 87 Filed 11/07/18 Page 2 of 3



            Pursuant to Local Civil Rule 83.2(b)(3), counsel for Plaintiffs hereby notify the Court
1

2    that Glenda M. Aldana Madrid of the Northwest Immigrant Rights Project withdraws as

3    counsel for Plaintiffs in this matter. The following individuals continue as attorneys for
4
     Plaintiffs: Matt Adams, Leila Kang, and Aaron Korthuis of the Northwest Immigrant Rights
5
     Project as well as Trina Realmuto and Kristin Macleod-Ball of the American Immigration
6

7
     Council.

8           DATED this 7th day of November, 2018.
9           Respectfully submitted,
10
      s/Glenda M. Aldana Madrid                        s/Trina Realmuto
11    Glenda M. Aldana Madrid, WSBA No.                Trina Realmuto, admitted pro hac vice
      46987                                            s/Kristin Macleod-Ball
12
                                                       Kristin Macleod-Ball, admitted pro hac vice
13    s/Matt Adams
      Matt Adams, WSBA No. 28287                       AMERICAN IMMIGRATION COUNCIL
14                                                     100 Summer Street, 23rd Floor
      s/Leila Kang                                     Boston, MA 02110
15
      Leila Kang, WSBA No. 48048                       (857) 305-3600
16
      s/Aaron Korthuis
17    Aaron Korthuis, WSBA No. 53974
18
      NORTHWEST IMMIGRANT RIGHTS PROJECT
19    615 Second Ave., Ste. 400
      Seattle, WA 98104
20    (206) 957-8611
21

22

23

24

25

26

27

28

      NOTICE OF WITHDRAWAL OF COUNSEL                           NORTHWEST IMMIGRANT RIGHTS PROJECT
      Case No 2:18-cv-928-MJP                     1                             615 Second Ave., Ste. 400
                                                                                       Seattle, WA 98104
                                                                                Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 87 Filed 11/07/18 Page 3 of 3



                                       CERTIFICATE OF SERVICE
1

2            I hereby certify that on November 7, 2018, I arranged for electronic filing of the

3    foregoing document with the Clerk of the Court using the CM/ECF system, which will send
4
     notification of such filing to all parties of record.
5

6            DATED this 7th day of November, 2018.
7
                                                             s/Glenda M. Aldana Madrid
8                                                            Glenda M. Aldana Madrid
                                                             Northwest Immigrant Rights Project
9                                                            615 Second Avenue, Suite 400
                                                             Seattle, WA 98104
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF WITHDRAWAL OF COUNSEL                            NORTHWEST IMMIGRANT RIGHTS PROJECT
      Case No 2:18-cv-928-MJP                        2                           615 Second Ave., Ste. 400
                                                                                        Seattle, WA 98104
                                                                                 Telephone (206) 957-8611
